                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRICE BENNETT,                            :
          Plaintiff                       :
                                          :              No. 1:17-cv-00366
             v.                           :
                                          :              (Judge Kane)
MATT FINK, et al.,                        :
          Defendants                      :

                                      ORDER

      AND NOW, on this 28th day of January 2019, in accordance with the Memorandum

filed contemporaneously with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion to stay summary judgment (Doc. No. 53), is DENIED;

      2. Defendants’ motion for summary judgment (Doc. No. 58), is GRANTED and the
         Clerk of Court is directed to enter JUDGMENT in favor of Defendants;

      3. Plaintiff’s motion for summary judgment (Doc. No. 59), is DENIED; and

      4. The Clerk of Court is further directed to CLOSE this matter.


                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
